GRIFFIN, Judge.
Because of appellant’s demonstrated ability to support herself and earn income within range of that of her former husband, failure to award her alimony based on need for support does not rise to the level of abuse of discretion necessary to support reversal. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). The husband’s adultery may be considered by the court in deciding on an alimony award, but where, as here, there is no evidence that the husband’s adultery caused a material depletion of marital assets and no *333evidence it has increased the appellant’s need for support (beyond the fact of the divorce itself), the court did not err in failing to award alimony based on the husband’s marital misconduct. Noah v. Noah, 491 So.2d 1124 (Fla.1986); Santoro v. Santoro, 642 So.2d 86, 87 (Fla. 2d DCA 1994); cf. Poe v. Poe, 522 So.2d 50 (Fla. 5th DCA 1988).
AFFIRMED.
HARRIS, C.J., and THOMPSON, JJ., concur.